Citation Nr: 1511810	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  04-28 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

1.  Entitlement to increases in the 'staged ratings' assigned for a low back disability (20 percent from June 20, 2001 to June 7, 2010, 40 percent from June 7, 2010 to March 28, 2013, and a combined 60 percent rating (based upon a formulation of 40 percent for limitation of spinal motion, 20 percent for left leg radiculopathy, and 20 percent for right leg radiculopathy) from that date.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to December 30, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1973 to November 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio which denied an increased rating for lumbar strain.  In July 2006, a videoconference hearing was held before the undersigned; a transcript of this hearing is associated with the claims file.  

In December 2006, April 2010, and April 2011, the Board remanded the matter for additional development.  An August 2010 RO rating decision increased the rating for lumbosacral strain to 40 percent, effective June 7, 2010.   A September 2013 rating decision, following the Board's April 2011 remand, determined that intervertebral disc disease was part of the service-connected back pathology (and modified the description of the service-connected back disability to include the disc disease) and also awarded new separate ratings of 20 percent for left lower extremity radiculopathy and 20 percent for right lower extremity radiculopathy, effective March 28, 2013, associated with the back disability.  The September 2013 RO rating decision furthermore awarded TDIU, also as a result of processing the Board's April 2011 remand directives, with an effective date of December 30, 2011.

The Board's April 2011 remand instructed the AOJ to determine whether the Veteran's service-connected back disability included intervertebral disc disease, noting that the back disability was previously established to have both a service connected component (low back strain) and a non-service-connected component (scoliosis, for which service connection was most recently denied by a December 2006 Board decision).  The September 2013 RO rating decision completed the requested determination and found that intervertebral disc disease was part of the service-connected back disability.  The RO included the determination under the listing of an issue characterized as considering entitlement to an increased rating for the entire service-connected back disability (although the rating issue has been in appellate status), and the RO stated under that heading: "We have granted service connection for degenerative disc disease as secondary to your service connected lumbosacral strain.  The effective date is April 13, 2011, the date of the BVA remand which directed us to request a medical opinion regarding the etiology of the degenerative disc disease."  However, the Board finds that it reasonable to consider the intervertebral disc disease to be a part of the back disability rating claim that has been pending since the Veteran's June 2001 claim.  The Board notes that there are some conflicting suggestions of degenerative disc disease in medical evidence pertinent to this appeal during earlier portions of the period on appeal (at least as early as August 2001).  The Board's analysis to determine the appropriate ratings will include consideration of any disabling manifestations of disc disease shown during the full period on appeal (not merely since the date of the April 2011 Board remand).  The Board notes that the RO added the intervertebral disc disease to the expanded description of the single service-connected back disability in the ratings codesheet (rather than setting it apart with a separate listing and effective date).

Although the Veteran has not distinctly expressed disagreement with the ratings and effective dates assigned for the separate 20 percent ratings for radiculopathy of the lower extremities, the Board finds that those ratings are on appeal before the Board.  The RO's award of these separate ratings occurred pursuant to the Board's remand directive in this appeal seeking a determination of the full extent of the service-connected back disability on appeal (leading to recognition of the disc disease and associated radiculopathy as part of the service-connected pathology).  Moreover, the back disability rating claim on appeal has been pending since June 2001m and pre-revision versions of pertinent rating criteria are for application (as discussed below). Some of the prior criteria for rating back disability encompass symptoms of sciatic neuropathy, absent ankle reflexes, and other lower extremity neurological deficits.  As symptoms of lower extremity radiculopathy are contemplated in some of the applicable rating criteria for the back disability on appeal before the Board, proper analysis involves analyzing the significance of the lower extremity radiculopathy to rating assignments and combinations to arrive at the most appropriate ratings for each stage within the period appeal.  Accordingly, the Board has included consideration of the timing and the severity of any lower extremity radiculopathy associated with the back disability in the rating determinations herein.

The April 2011 Board remand directed the RO to determine whether the Veteran was entitled to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (TDIU is considered part of a claim for increase).  The Board instructed that "the matter will be before the Board only if a timely substantive appeal is submitted."  The September 2013 RO rating decision awarded TDIU effective December 30, 2011, and then immediately listed the issue of entitlement to TDIU prior to December 30, 2011 as an issue on appeal in the September 2013 and September 2014 supplemental statements of the case (SSOCs).  The status of this remaining issue is somewhat unclear, but in any event the issue must be remanded to the RO at this time (as explained in detail in the remand section, below).

The issue of service connection for erectile dysfunction, to include as secondary to medication taken for the service-connected back disability, appears to have been raised by the record, including in VA examination reports dated May 2003, September 2004, April 2005, and June 2010.  The issues of service connection for "sleeping disorder and also rape" appear to have been raised by the Veteran's submitted correspondence in March 2013, but have not been addressed by the Agency of Original Jurisdiction (AOJ).  [The nature of these claims may require clarification.]  The Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to a TDIU rating prior to December 30, 2011 is being REMANDED to the AOJ.


FINDINGS OF FACT

1.  From June 20, 2001 to April 20, 2009, the Veteran's service-connected low back disability is shown to have been manifested by moderate limitation of motion; severe limitation of motion, severe intervertebral disc syndrome, severe lumbosacral strain, or forward flexion of thoracolumbar spine limited to 30 degrees or less, ankylosis, incapacitating episodes requiring bed rest prescribed by a physician, or separately compensable neurological manifestations were not shown.

2.  From April 20, 2009 to June 10, 2010, the low back disability is shown to have been manifested in pronounced intervertebral disc syndrome; it is not shown to have been manifested by a combination of orthopedic manifestations of severe limitation of motion (or flexion limited to 30 degrees or less) or severe lumbosacral strain and neurological radiculopathy of either lower extremity involving more than moderate incomplete paralysis.

3.  From June 10, 2010, the low back disability is shown to have been manifested by orthopedic manifestations of severe limitation of motion / severe lumbosacral strain (but not ankylosis) together with radiculopathy of both lower extremities with moderate (but not moderately severe) incomplete paralysis in each leg.


CONCLUSIONS OF LAW

1.  From June 20, 2001 to April 20, 2009, a rating in excess of 20 percent for the Veteran's service-connected low back disability is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Codes 5292, 5293, 5295 (as in effect prior to September 26, 2003), Code 5293 (as in effect prior to September 23, 2002), and Codes 5237, 5243 (effective September 26, 2003); 38 C.F.R. § 4.124a , Code 8520 (2014).

2.  From April 20, 2009 to June 10, 2010, the Veteran's low back disability warrants a 60 percent, but no higher, rating (as pronounced intervertebral disc disease under former Code 5293).  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§  4.7, 4.71a, Codes 5292, 5293, 5295 (as in effect prior to September 26, 2003), Code 5293 (as in effect prior to September 23, 2002), and Codes 5237, 5243 (effective September 26, 2003); 38 C.F.R. § 4.124a , Code 8520 (2014).

3.  From June 10, 2010, the low back disability warrants a 60 percent, but no higher, combined rating (based on a formulation of 40 percent under Code 5237 for limitation of spine motion, 20 percent under Code 8520 for left leg radiculopathy, and 20 percent under Code 8520 for right leg radiculopathy).  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Codes 5292, 5293, 5295 (as in effect prior to September 26, 2003), Code 5293 (as in effect prior to September 23, 2002), and Codes 5237, 5243 (effective September 26, 2003); 38 C.F.R. § 4.124a , Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of this claim by letters in September 2003, March 2006, January 2007, and April 2012.  These letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  A September 2014 supplemental statement of the case (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice was less than adequate.

At the July 2006 hearing before the undersigned, the undersigned explained the nature of the issue to the Veteran and discussed the type of evidence the Veteran should submit to support the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran's testimony and the subsequent presentation of his representative reflect knowledge of the elements necessary to substantiate the claim.  There is no allegation of a deficiency in the conduct of the hearing.

The Veteran has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured.  The AOJ arranged for pertinent VA examinations in August 2001, May 2003, September 2004, April 2005, April 2009, June 2010, March 2013, and May 2013.  The Board finds that the reports of these VA examinations contain sufficient clinical findings and discussion of the history and features (and related functional impairment) of the low back disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The development sought in the Board's multiple prior remands has been completed; there has been substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of the rating for low back disability, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in this matter is met.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found; this practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  Consequently, in this case VA must review the evidence of record from June 20, 2000 (a year prior to the June 20, 2001 claim on appeal) to determine if there was an ascertainable increase in the Veteran's service-connected back disability.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue (including degree of disability) shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.
When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.   A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40.

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  

The RO has rated the Veteran's service-connected low back disability under Code 5237 (as lumbosacral strain with degenerative disc disease), consistent with the diagnoses on recent VA examinations.  Inasmuch as there is a specific diagnostic code for intervertebral disc syndrome (currently Code 5243), and because that code provides for rating under alternate criteria in addition to those for rating lumbar strain (or related orthopedic disability), and thus is potentially more favorable, the Board finds that Code 5243 is also for consideration in rating the Veteran's low back disability.

Intervertebral disc syndrome is rated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes whichever method results in the higher evaluation when all disabilities are combined under 4.25.  38 C.F.R. § 4.71a, Code 5243.

During the pendency of the instant appeal, VA promulgated new regulations governing ratings for intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).   Later, VA promulgated further new regulations governing ratings of the remaining disabilities of the spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The amendments renumber the diagnostic codes and create a general rating formula for rating diseases and injuries of the spine, based largely on limitation or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date and do not include any provision for retroactive applicability, application of the revised regulations prior to the stated effective date is precluded.   38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, as each set of amendments discussed above has a specified effective date without provision for retroactive application, neither set of amendments may be applied prior to its effective date.  As of those effective dates, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.

The previous version of the rating criteria provided: 

Under Code 5292, limitation of motion of the lumbar spine is assigned a 10 percent rating for slight limitation of motion, a 20 percent rating for moderate limitation of motion, and a maximum schedular rating of 40 percent for severe limitation of motion. 

The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."   38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  Rather, it is the Board's responsibility to evaluate all the medical evidence and determine the appropriate rating that would compensate the Veteran for impairment in earning capacity, functional impairment, etc.  38 C.F.R. §§ 4.2, 4.6.
The criteria under Code 5292 were less defined than the current criteria and numerical ranges of motion were not provided in the prior rating.  In adopting specific ranges of motion to define what is normal (with the regulation revision), VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).

Under Code 5293, when intervertebral disc syndrome is moderate, with recurring attacks, a 20 percent evaluation is warranted.  A 40 percent rating is in order when it is severe, characterized by recurring attacks with intermittent relief.  A maximum schedular rating of 60 percent is awarded when intervertebral disc syndrome is pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.

Under Code 5295, a 10 percent rating is assigned for lumbosacral strain with characteristic pain on motion.  If there is lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position, a 20 percent rating is in order.  A 40 percent (maximum schedular) rating is warranted when lumbosacral strain is severe, with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides: 

Lumbosacral or cervical strain is rated under Code 5237, and intervertebral disc syndrome is rated under Code 5243.  The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.   It applies to Codes 5235 through 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine (general formula), ratings are assigned as follows:

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, with combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V.) specifies that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3) specifies that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) specifies that the rating analysis must round each range of motion measurement to the nearest five degrees.

Note (5) specifies that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

For purposes of rating under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.  As no episodes requiring bed rest prescribed by a physician and treatment by a physician are shown in the instant case, further discussion of the criteria for rating based on incapacitating episodes is not necessary.

With any form of arthritis, painful motion is an important factor of disability.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  38 C.F.R. §  4.59.  That regulation is applicable to all joint injury claims, regardless of whether arthritis is shown.  Burton v. Shinseki, 25 Vet. App. 1 (2012).
The Veteran's right and left lower extremity radiculopathy manifestations of the spinal disability on appeal have been rated under Code 8520 (for sciatic nerve paralysis), which sets forth the following criteria.  A 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis, where the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8520.  The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

A February 1999 Board decision denied the Veteran's prior claim of entitlement to a compensable rating for his back disability.  In June 2001 the Veteran raised a new claim for an increased rating for his back disability, which was rated 0 percent at that time.  This claim led to the current appeal, and during the pendency of this claim the Veteran has been assigned a 20 percent rating for the back disability effective from June 20, 2001 (the date of the claim), a 40 percent rating for the back disability effective from June 7, 2010, and a combined 60 percent rating (based upon the 40 percent rating for the orthopedic disability of the back combined with 2 separate 20 percent ratings for associated radiculopathy of the legs) effective from March 28, 2013.  Additionally, scoliosis of the spine has been determined to not be service-connected (which was confirmed in a December 2006 Board decision).

A June 2001 VA medical report shows that the Veteran had lumbar tenderness, diagnosed as low back pain.  A June 2001 radiology report shows "normal lumbar spine," including noting that intervertebral spaces were "adequate."  A July 2001 VA medical report repeats that x-ray study revealed "l/s spine normal."

An August 2001 VA examination report shows, in pertinent part, that the Veteran described that following his in-service injury he experienced episodes of his back "giving out" and was periodically treated with "pain pills."  He described symptoms of pain from his neck down to his middle and low back, and that his back was stiff and fatigable.  He reported that he took two or three Vicodin doses a day.  Furthermore, activity sometimes caused flare-ups which were treated by taking a hot shower and lying down.  The VA examiner estimated that during flare-ups or exacerbations, symptom severity would increase by 15 percent "and ranges of motion would decrease by that amount."  There was no use of any type of appliances and there was no history of surgery.

The August 2001 VA examination report shows that the Veteran was working part time as an inventory man, and "has to sit down a lot at work," which "causes his back to be painful."  He reported that his back problems prevented him from playing any sports.  Physical examination revealed that he walked without a perceivable limp, appeared to be in no acute distress, with heel and toe walking appearing intact.  The VA examiner noted that "[e]xamination of the lumbosacral spine is unremarkable except for pain on ranges of motion."  Also, the report shows that "[n]eurological examination over the lower extremities is unremarkable."  Range of motion of the lumbosacral spine showed "flexion intact to 56 degrees and extension to 42 degrees.  Right rotation was intact to 30 degrees and left rotation to 30 degrees.  Right lateral flexion was intact to 44 degrees and left lateral flexion to 42 degrees."  The VA examiner noted that there "did appear to be pain on ranges of motion of the lumbar spine."  Diagnostic imaging revealed mild degenerative disc disease and osteoarthritis, including a notation of "mild disc space narrowing at L4-5 and moderate narrowing at L5-S1."

A May 2003 VA examination report shows that the Veteran complained of persistent pain in the lumbar area with lower back stiffness.  The Veteran described the pain as "9/10" on the pain scale "even after taking his narcotics."  He reported that the pain occurred "on and off for 24 hours and almost every day."  The pain was "sharp" but "[d]oes not radiate."  Intensity was "moderate to severe."  He was taking multiple pain medications, including Vicodin, but indicated that the "pain meds have poor response."  He further explained that "he has a period of flare-up almost every day.  Severity is moderate to severe.... Duration on and off for 24 hours."  The Veteran reported that a precipitating factor could be "anything like sitting down and walking."  He indicated that there were no alleviating factors.  He stated that during a flare-up "he is unable to do any activities such as standing and prolonged walking."  The examiner commented that "this would interfere with his daily activities of about 10%."

The May 2003 VA examination report shows that the Veteran denied any symptoms such as "numbness in the lower extremities due to the strain, weakness or bladder complaints or bowel complaints."  He complained of erectile dysfunction due to side effects of his medications.  He used a cane for ambulatory support.  He reported that he could walk one-half block for 15 minutes before needing to rest.  He also reported that he "falls one time a week."  There was no history of surgery.  The examiner assessed that the Veteran was "100% mobile and capable of performing his activities of daily living."  The Veteran related that he was able to drive, but due to back pain he would let his wife drive.  He reported that he was "on Social Security, 100%" and that he had worked as a chef in 2001.

Physical examination on May 2003 VA examination included inspection revealing "spine is within normal limits."  Gait was linear.  There was some asymmetry in rhythm of the spinal motion "due to cervical spine pain."  Range of motion testing revealed thoracic and lumbar spine flexion "0-50 degrees with an exaggerated pain and range of motion response."  Extension was "0-20," "tilt" on the left side was "0-25," and "tilt" on the right side was "0-15" degrees.  The examiner noted "no additional decreased range of motion due to the body habitus."  The examiner also noted the Veteran "states that he has pain beyond 50 degrees on the thoracic lumbar spine."  The examiner estimated "he will have additional 5-10% decreased range of motions due to a flare-up described by pain, fatigue, weakness, and muscle spasms in the lumbar region."  The report notes that the most prominent symptom was "pain" and the "precipitating factor is turning in bed and continuous bending."  The examiner observed that there was "evidence of painful motion due to parathoracic and lumbar muscle spasms."  There was also "decreased sensation to pinprick at the mid parathoracic and lumbar regions."  Motor examination revealed "no muscle atrophy," "circumferential measurements are equal," "[m]uscle tone is good," and "[s]trength is +5 in the upper and lower extremities."  The report indicates: "Reflexes are decreased in the deep tendon and cutaneous.  There is no pathological reflex."  Additional clinical findings revealed no pertinent abnormalities.  The May 2003 examiner diagnosed lumbar strain with myospasms, and noted that diagnostic imaging of the lumbar spine was "within normal limits."

A September 2004 VA spinal examination report shows that the Veteran complained of constant daily sharp pain in lower back, "nonradiating," and that the pain was worse with prolonged standing, sitting, and walking.  The Veteran described that he mostly lies in bed all day because of the back condition and also multiple medical problems.  He also reported instability and falling, and he relied upon the use of a cane to avoid falling.  He stated that standing up straight causes an increase of pain in his back and "his right leg gives out."  He indicated that he stands and walks bent toward the right because otherwise he would fall.  He was still being treated with medications including Vicodin.  He also described flare-ups "about twice a month" brought on by twisting or turning a certain way; flare-ups were described as lasting "about 20-30 minutes," during which he "must lie down and is incapacitated."  The pain was characterized as "severe."  The report also notes that the Veteran complained of generalized weakness and erectile dysfunction "from meds, diabetes."

The September 2004 VA examination report additionally notes that the Veteran used a cane to walk, and was able to walk for two blocks.  He was noted to suffer unsteadiness and falls.  There was no history of pertinent surgery.  The report's functional assessment indicates that the Veteran was reliant upon his sister for many activities of daily living, needing help with bathing, dressing on occasion.  He was described as unable to stand to cook, relying upon his sister for meals, and unable to engage in much activity, spending "his day in bed watching tv, [his sister] takes care of all household duties."  The report notes that the Veteran did not work or drive and could not engage in recreational activities requiring standing or walking.

Physical examination on September 2004 VA examination revealed that the Veteran's gait was affected by being bent to the right and favoring his right leg (due to non-service-connected scoliosis); gait was antalgic, slow, and unstable with the Veteran "near falls in office when trying to walk without cane."  He declined to stand on toes and on heels "stating he will fall."  Range of motion testing was attempted with difficulty "because of pain and instability," with the VA examiner noting: "I had to hold him to keep him from falling over."  Forward flexion was noted to be "0 to 45 degrees."  Extension was "0 to 15 degrees."  Left lateral flexion was "0 to 15 degrees."  Right lateral flexion was "0 to 15 degrees."  Left lateral rotation was "0 to 30 degrees."  Right lateral rotation was "0 to 30 degrees."  The examiner noted that "pain was present for all ROM [ranges of motion] above and began at initiation of movement and continued through to end ROM."  Regarding additional limitation of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use or during flare-ups, the examiner commented that "[i]t was very difficult to assess this.  Pt was able to forward flex 3 times and then stopped because of increase pain, weakness and instability with falling backwards and to the right."  The examiner noted objective evidence of "pain to palpation of lower spine and paraspinal muscles" and "general decreased muscle mass in bilateral legs and strength 4+/5 in both legs and feet."  The examiner additionally found that the Veteran had decreased sensation of bilateral extremities (apparently lower extremities, but not specifying) and found "decrease[d] muscle mass in legs with weakness 4+/5 bilateral reflexes (deep tendon, cutaneous, and pathologic).  Absent reflexes both upper and lower."  Diagnostic imaging was completed and interpreted to be "normal."  The diagnosis was "lumbar strain with muscle spasm."

An April 2005 VA examination report focuses in part upon providing analysis of etiology of some of the Veteran's back disability diagnoses.  In pertinent part, it does note that the Veteran complained of back pain on a daily basis above the belt-line that was non-radiating.  The pain was described as sharp with movement, of "8/10" intensity.  The Veteran was taking Vicodin for the pain.  The Veteran reported that he had "had no acute flare-ups of his back pain in the past 12 months requiring emergency room management or hospitalization."  The VA examiner indicated that there were no symptoms of numbness, weakness, bladder complaints, or erectile dysfunction.  The Veteran stated that he was using a cane to assist with ambulation "although he did not bring one for today's examination."  The Veteran also stated that "he has a wheelchair at home, although he did not use it during today's examination."  The Veteran indicated that he was unemployed, but was "able to perform the activities of daily living such as dressing and undressing, bathing and grooming."

Physical examination on April 2005 VA examination revealed moderate levoscoliosis (not service connected), but has "normal posture and gait, normal curvature of spine, normal symmetry in appearance, and normal symmetry in rhythm of spinal motion."  Range of motion testing revealed forward flexion of the "0-60 out of 90 degrees," extension was "0 to 25 out of 30 degrees bilaterally with pain," left and right lateral flexion were both "0 to 30 degrees," left lateral rotation was "0-25 out of 30 degrees bilaterally with pain," and right lateral rotation was "0 to 30 degrees."  Range of motion testing was noted to not be otherwise painful.  The examiner found "[n]o additional limitations are noted with repetition of movement during the physical examination that is related to pain, fatigue, incoordination, weakness or lack of endurance."  The examiner also noted that the Veteran had "objective evidence of painful motion without spasm, weakness, or acute tenderness."  Neurological examination revealed "[s]ensory is intact," "[m]otor is intact," "[t]here are no signs of atrophy of his lower extremities that would be consistent with a 30 year history of severe back pain," "[r]eflexes are 2+ and equal," and no other manner of pertinent neurological abnormality was found.

The April 2005 VA examiner discussed that the Veteran's pertinent lumbar spine x-rays were "within normal limits" in 2001 and 2004, and x-ray of the thoracic spine in 2004 showed "minimal early degenerative changes in the lower thoracic spine."  The April 2005 VA examiner diagnosed the Veteran with (in pertinent part) "[l]umbosacral strain with residuals," "[h]istory of scoliosis, not found," and "[h]istory of degenerative disk disease, lumbar spine, not found."

A September 2006 VA outpatient treatment report includes a notation that reflex testing revealed "hypoactive" reflexes in the upper and lower extremities as well as 4.5/5 motor strength in the upper and lower extremities.  There was diminished light touch sensation in the lower extremities.  The assessment was "neck and back pain," "cervical spondylosis/DDD," and "diabetic neuropathy."  The lumbar range of motion was "moderately decreased in flexion, extension, [and] bilateral side bending."  There was no palpatory tenderness of the bilateral lumbar paraspinal muscles.

An August 2008 VA outpatient treatment report includes neurologic testing results showing "[m]otor plus 5/5 bilateral upper and lower extremities," "[d]eep tendon reflexes plus two over four bilateral upper or lower extremities," and "[s]ensation intact."

A September 2008 VA outpatient treatment report shows that the Veteran had ongoing "mechanical lumbosacral pain, probably secondary to right dominant lower lumbar facet arthropathy."  Neurologic examination revealed reciprocal gait, "5/5" motor strength bilaterally in all tested areas, "intact" sensory associated with L2-S1 nerve paths, and "2+ symmetric patellar and Achilles reflexes."  The assessment was "[c]hronic mechanical lumbar spinal pain ...."

On April 2009 VA examination the Veteran presented as very upset and expressed that he did not understand why he had to undergo another examination when he was in "severe pain."  He reported that he had been without his pain medications for six days and that his back was "very painful."  He "declined doing many parts of the exam - no heel or toe walking/standing, no bending/ROM testing for fear of flaring up his back condition."  Hr was unable to lie down on the examination table to test for straight leg raise" and "could not straighten his knees."  The Veteran presented to the examination with a family member and "needed assistance getting dressed/undressed" and "also needed help by two people to get onto exam table."  The VA examiner noted: "When I asked to do ROM [range of motion] exam pt [patient] declined stating he was afraid to flare up his back and then he began sobbing and had to be comforted by his sister, saying over and over that he was tired, he was tired.  I ended the exam at this point."  The VA examiner noted that the Veteran was seen in a VA pain clinic in September 2008 and found to have (in pertinent part) "[c]hronic mechanical lumbosacral pain, probably secondary to right dominant lower lumbar facet arthropathy" and "thoracic spine scoliosis."  The April 2009 VA examiner noted that the Veteran was continuing to report chronic back pain "getting worse over the years" with "daily pain that varies in intensity - made worse by any standing, prolonged sitting, walking, bending, lifting, lying down."  The Veteran could "only stand for a couple of minutes" and "cannot do any physical activity due to back pain."  The pain was "nonradiating," but was "severe" with "some muscle spasms" and intensity of "8/10."  The Veteran was taking "6-8" Vicodin tablets per day, which "doesn't help."  He reported flare-ups occurring "2-3 times per month" that "last 6-7 hours."  Precipitating factors were "not known" and alleviating factors were "bedrest."  He noted that "he cannot move during flare up and has 'no feeling[.]'  He would stay in bed and take meds/unable to get up/incapacitated."

The April 2009 examiner also noted that the Veteran presented symptoms of "weakness in legs [and] numbness/pins and needles/loss of sensation in legs and feet secondary to diabetes and not believed to be due to back condition."  The examiner noted that the Veteran used a cane to walk, and could not walk further than half of a block, that he was unsteady, and he had a history of falls.  There was no pertinent history of surgery.  The report notes that the Veteran reported (contrary to other reports) that he had not been employed "for decades."  He reported that he "cannot drive," and needed help with activities of daily living "like taking a shower as he can only stand for 2-3 minutes," and that he "cannot do any household chores, yard work, or any type of physical exertion."  He described "very poor sleep/wakes up every couple of hours due to back."  He was noted to be unable to engage in bending or lifting.  The examiner found that the Veteran's back disability prevented him from performing chores, shopping, exercise, sports, or recreation."  He required assistance with bathing and dressing "but [this] seems to be due to other med reasons and not back."  Feeding, grooming, and toileting capacity were "Ok."

The VA examiner explained that during the partially abandoned attempt at physical examination, the Veteran's gait was antalgic and unsteady with his posture "stooped over, states he cannot straighten up."  There was observed "loss of lower lumbar curve."  The Veteran stated that his back was "tender all over to touch, both spine and paraspinal muscles."  The VA examiner noted objective evidence that the Veteran's "paraspinal muscles are very tight" and there was "weakness noted in lower legs to knee flexion/ext 4/5."  Neurological examination revealed that the Veteran "reports inability to feel pin o[n] entire legs from hips to toes," but this was "not in dermatomal distribution and so unlikely 'due to back condition.'"  Motor examination revealed strength of "5/5 upper," "lower 4/5 at knees," and "cannot test ankles/pt declines."  Reflex testing revealed "Knees 1+/=," "Ankle Right 1+," and "Left Ankle absent."  The VA examiner noted that the Veteran did not have neurological symptoms of bowel or bladder function associated with spinal disability, but when asked about incapacitating episodes due to disc disease the examiner noted that the Veteran had "flare-ups that render him incapacitated as noted above."  The report did not suggest that the Veteran had been prescribed bedrest by a physician.  The diagnosis was "Chronic lumbar sacral spine strain with significant disability."

A June 2010 VA examination report shows that the Veteran reported symptoms of pain and stiffness of the lower back with radiation of pain and discomfort into the legs.  He reported that his condition was constant, with intensity of symptoms varying from moderate to severe pain involving the back and legs.  He denied experiencing an incapacitating episode requiring bedrest in the prior year.  He reported waxing and waning of flare-ups causing escalation of symptoms, self-treated with decreased activities.  His treatment included hydrocodone, ice, and heat; he used a cane to walk and wore a back brace as needed.  He did not have a history of back surgery.  The report's list of associated symptoms included back spasms, difficulty with erections (previously repeatedly explained as a consequence of medication), but no bowel or bladder incontinence or sensory deficit.  The Veteran reported that he could walk a maximum distance of one quarter of a mile without stopping on flat and level ground with the use of a cane.  The Veteran described that his gait "feels unsteady" but he had "not had any significant falls in the past year requiring medical treatment."
The functional assessment section of the June 2010 VA examination report indicates that the Veteran could wash and dress, but occasionally needed assistance especially with long pants, shoes, and stockings.  The Veteran stated that "his wife has to help him wash his back."  The VA examiner noted that the Veteran ambulated without assistance, except for the use of a cane, and was able to dress and undress without assistance, was able to sit in the chair, transfer from chair to examination table and back to the chair without assistance.  The Veteran was no longer able to run or jump, play contact or physical sports, and had no physical recreational activity.  The Veteran was no longer able to drive due to "the combination of medication and vision."  He was limited to lifting and carrying five pounds.  He stated that he can sit for a maximum of 30 minutes and stand for a maximum of 5 to 10 minutes.  He reported having worked "several jobs" from "[b]etween 1996 and 2006" including "working as a cook."  The Veteran's "last job" was reported as "worked 6 months for [a resort hotel] as a cook."

On physical examination on June 2010 VA examination the Veteran walked without a significant limp or list.  He stated that he could not raise up on his heels and toes without holding on to the wall.  He completed a quarter of a squat, limited by his back pain.  He "stands with a scoliotic list to the right side of 15 degrees."  Shoe wear was symmetrical along the lateral borders of the heels, and he had no calluses on his feet.  Range of motion testing of the thoracolumbar spine revealed forward flexion of "0-60 degrees," extension of "0-5 degrees," left lateral flexion of "0-35 degrees," right lateral flexion of "0-15 degrees," right rotation of "0-10 degrees," and left rotation of "0-40 degrees."  Repetitive movement of the thoracolumbar spine caused an additional loss of 30 degrees of active forward flexion, resulting in modified forward flexion of "0-30 degrees."  Pain was the identified limiting factor.  The VA examiner noted that diffuse mild palpatory tenderness was present throughout the thoracolumbar area.  Muscle spasm and guarding were minimal.  There was note of a "flexible scoliosis of the lumbar sacral spine," but the Veteran did "not have a fixed ankylosis of abnormality of the musculature of the back."

The June 2010 VA examination report's neurological examination section shows that the Veteran's bare feet felt the coolness of the floor, but he had a "glove type hypoesthesia and impaired sensation involving right and left foot and toes.  Cutaneous light sensory perception of the thighs and calves were "equal bilaterally: +2, normal."  Muscle tone was "satisfactory" with "no significant atrophy of the major muscle groups innervating lower extremity."  Muscle motor strength of the hip flexors, knee quadriceps/extensors, ankle dorsiflexors, and extensors of the great toe were equal bilaterally "+5 normal."  Deep tendon reflex testing revealed patellar reflexes of "+2 normal on the right; +1, hyporeactive on the left."  There was no ankle clonus.  Achilles tendon reflex was "absent bilaterally."  Sensory perception of the rectal and scrotal areas were intact, as was voluntary motor control of the rectal and bladder sphincter.  Straight leg raise in the inclined position was negative bilaterally.

Concerning intervertebral disc syndrome, the June 2010 VA examination report notes that the Veteran subjectively had "radiculitis" and noted that "the cause can be due to the diabetic neuropathy."  The VA examiner found "questionable signs of radiculopathy."  MRI studies were ordered to "fully assess the veteran's condition."  Due to the presence of a heart stent, a CT scan was completed rather than an MRI; the CT scan revealed "multiple level degenerative disc disease superimposed on foraminal narrowing, facet arthropathy, and hypertrophy of ligamentum flavum resulting in spinal stenosis."

A March 2013 VA examination report includes the examiner's opinion that the Veteran's degenerative disc disease was at least as likely as not a consequence of his service-connected lumbosacral strain (leading to degenerative disc disease being established as part of the service-connected back).  The diagnoses were lumbar strain, degenerative disc disease, and scoliosis.  The Veteran reported no pertinent surgical history.  He did not report any flare-ups that impacted on function of the thoracolumbar spine.  Range of motion testing of the thoracolumbar spine revealed forward flexion to 50 degrees, with painful motion beginning at 30 degrees.  Extension was to 0 degrees, with pain at 0 degrees.  Right lateral flexion ended at 20 degrees, with pain at that point.  Left lateral flexion ended at 15 degrees, with pain at that point.  Right lateral rotation ended at 15 degrees,  with pain at that point.  Left lateral rotation ended at 15 degrees, with pain at that point.  The Veteran was unable to perform repetitive-use testing with 3 repetitions, due to his report of pain and instability.  The examiner concluded that the Veteran did not have additional limitation of motion associated with repetitive-use testing.  The VA examiner found that functional loss from impairment of the thoracolumbar spine featured pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  The examiner noted localized tenderness or pain to palpation for joint and/or soft tissue of the thoracolumbar spine, as well as guarding or muscle spasm severe enough to result in abnormal gait and abnormal spine contour.

Muscle strength testing during the March 2013 VA examination revealed "5/5" normal strength in all tested areas with no muscle atrophy.  Reflex examination revealed "1+ Hypoactive" deep tendon reflexes in both knees, and "0 Absent" deep tendon reflexes at both ankles.  Sensory examination revealed "Normal" sensation to light touch in all tested areas of the lower extremities except a finding for "Decreased" sensation in the bilateral feet and toes.  Straight leg raising test was negative bilaterally.  The Veteran had signs of radiculopathy including constant moderate pain of both lower extremities, moderate paresthesias and/or dysesthesias of both lower extremities, and moderate numbness of both lower extremities.  These symptoms were all attributed to the Veteran's lumbosacral spine disability, and the radiculopathy was characterized as "moderate" in both lower extremities.  No other neurologic abnormalities were found.  The examiner further found that the Veteran had intervertebral disc syndrome but that it did not involve any incapacitating episodes in the prior year.  The report notes that the Veteran used assistive braces constantly, a cane regularly, a walker occasionally, and another electric aid (perhaps a wheelchair) for shopping regularly.  Diagnostic imaging of the spine revealed mild degenerative disc disease and osteoarthritis.  The functional impact of the spinal disability on the Veteran's ability to work (he was noted to have medically retired from work as a chef in 2006) featured limitation of prolonged standing to 10 minutes, requiring a cane for stability, limited ability to climb stairs, inability to use ladders, inability to run or jump, limited to carrying 5 to 6 pounds, limited squatting, limited stooping, and inability to kneel or crawl.  He was able to walk "200 feet less than a quarter of a mile on flat level land," and he could not walk on steep slopes or uneven terrain due to stability.

A May 2013 VA examination report notes diagnoses of lumbosacral strain (noted as diagnosed in 1974), degenerative disc disease (noted as diagnosed in 2001), and scoliosis (noted as diagnosed in 1974).  The report notes that the Veteran complained of increased low back pain interfering with his walking and gait.  He was taking chronic pain medications.  He denied any distinct flare-ups impacting the function of the thoracolumbar spine.  Range of motion testing revealed forward flexion to 50 degrees with objective evidence of painful motion beginning at 40 degrees.  Extension was to 5 degrees with pain at that point.  Right lateral flexion was to 10 degrees with objective evidence of pain at 5 degrees.  Left lateral flexion was to 10 degrees with objective evidence of painful motion beginning at 5 degrees.  Right and left lateral rotation were both to 15 degrees, with objective evidence of painful motion beginning at 5 degrees in either direction.  Repetitive use testing with 3 repetitions revealed post-test forward flexion to 50 degrees, extension to 5 degrees, right and left lateral flexion to 10 degrees in each direction, and right and left lateral rotation to 15 degrees in each direction.  The examiner found no other manner of additional functional loss following repetitive-use testing.  Functional loss associated with the back disability was characterized as featuring reduced range of movement, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting/ standing/weight-bearing.  The report shows no localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine; however, there was muscle spasm of the thoracolumbar spine severe enough to result in abnormal gait and abnormal spinal contour.

The May 2013 VA examination report shows muscle strength testing revealing "5/5 Normal strength" in all tested areas bilaterally.  Reflex examination revealed "1+ hypoactive" deep tendon reflexes in the bilateral knees and bilateral ankles.  Sensory examination revealed normal sensation in the bilateral thighs and knees, but "Decreased" sensation in the bilateral lower legs/ankles and the bilateral feet/toes.  Straight leg raising testing was negative bilaterally.  The examiner found that the Veteran did not have radicular pain or any other signs of radiculopathy at that time, and the examiner found no other neurologic abnormalities.  The examiner also found that the Veteran did not have intervertebral disc syndrome or associated incapacitating episodes in the past year.  He used a cane as an assistive device on a constant basis (indicating no other use of assistive devices at the time).  The back disability's functional impact upon the Veteran's ability to work was characterized as featuring limitation of the Veteran's ability to walk "for more than 200 feet" or to engage in "standing or sitting for more than 15 minutes...."  The examiner found that the Veteran did not have exacerbation during flare-ups because he "has constant severe baseline symptoms."  The VA examiner found that there was no additional range of motion loss relative to the baseline during flare-ups.

The Board has reviewed the entirety of the evidence of record, including the Veteran's testimony and additional medical records with references to the Veteran's back disability.  The Board finds that none of the additional evidence of record probatively contradicts the more detailed and thorough medical evidence discussed above or the Board's conclusions (based upon such evidence) discussed below regarding any portion of the appeal period, nor does any of the evidence of record otherwise probatively show that the criteria for any further increased ratings (beyond those assigned by the Board at this time) are met in this case.

Analysis

The Board now turns to the matter of determining the most appropriate disability rating for each identifiable stage of the period on appeal.  At the outset, the Board notes this case involves periods where the Veteran's service-connected back disability is shown to have manifested in symptoms that may be contemplated either under rating criteria for chronic orthopedic manifestations as well as under rating criteria for neurologic manifestations (including painful symptoms local to the spine).  The Board notes that separately rating the same low back manifestations as orthopedic and as a neurologic manifestations would violate the rule against pyramiding.  38 C.F.R. § 4.14.  For instance, the Board generally may not rate the same back disability manifestations with separate ratings for strain and for disc disease at the same time; the Board instead must determine which of the rating criteria provides a rating or combination of ratings most favorable to the Veteran, without impermissible pyramiding, for each rating period in this appeal.

Regarding the Veteran's pain localized to the lumbar spine, it is evaluated under chronic orthopedic manifestations; to separately rate low back pain as a neurologic manifestation would violate the rule against pyramiding.  38 C.F.R. § 4.14.  As for neurological manifestations beyond localized pain, the findings on VA evaluations with regard to the lumbosacral spine now show that the Veteran has bilateral lower extremity radiculopathy.  As previously noted, this has already been separately rated as 20 percent disabling in each leg under 38 C.F.R. § 4.124a, Code 8520.

Prior to June 20, 2001

First, the Board notes that a noncompensable (0 percent) disability rating is in effect for the Veteran's back disability prior to June 20, 2001, which is also the date of the claim leading to this appeal.  The Board must consider whether a compensable rating is warranted during the year prior to June 20, 2001.  The Board has carefully reviewed the evidentiary record to determine whether it was factually ascertainable that the Veteran's service-connected back disability manifested in compensable symptoms during the one year period prior to June 20, 2001, but found no evidence of compensable manifestations during that period.  In the absence of evidence of such manifestations actually shown during the one year period prior to June 20, 2001, there is no basis for assignment of a compensable rating during the period.

From June 20, 2001 to April 20, 2009

Next, the Board notes that a 20 percent disability rating is currently assigned for the period from June 20, 2001 to June 7, 2010.  The Board finds that a higher rating is not warranted for the portion of this period from June 20, 2001 to April 20, 2009.

The applicable former version of Code 5292 provides for a higher (40 percent) rating when "severe" limitation of motion is shown.  The applicable former version of Code 5293 provides for a higher (40 percent) rating when intervertebral disc syndrome manifests in "severe" disability characterized by recurring attacks with intermittent relief; the same Code provides a 60 percent rating when such disability is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  Applicable former Code 5295 provides a higher (40 percent) rating if lumbosacral strain is severe with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  The new version of the rating criteria for the applicable Codes, applicable after the effective dates for revisions discussed above, provides for a higher (40 percent) rating when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or with favorable ankylosis; with higher ratings available for unfavorable ankylosis.  (Higher ratings for intervertebral disc syndrome are also available based upon incapacitating episodes requiring bed rest prescribed by a physician, but no such prescription is shown or alleged in this case.)

The Board notes that the August 2001 VA examination report includes diagnostic imaging findings mentioning mild and moderate disc space narrowing.  However, the prior June 2001 VA medical report's diagnostic imaging showed "adequate" intervertebral spaces and subsequent diagnostic imaging findings in the May 2003 and September 2004 VA examination reports were "normal" with no indication of joint space narrowing.  The April 2005 VA examination report moreover explains that the x-rays of the Veteran's lumbar spine from 2001 and 2004 were within normal limits.  The Board is unable to reasonably conclude that a loss of disc space was consistent with "severe" lumbosacral strain in August 2001, while being undetectable to diagnostic imaging in June 2001, May 2003, and September 2004.  The Board otherwise finds that the evidence of record through the time of the April 2005 VA examination report does not otherwise indicate "severe" lumbosacral strain.  The evidence through the April 2005 VA examination report does not show strain-associated listing of the whole spine to opposite side; leaning due to scoliosis is not service-connected to the extent that such manifestation may be distinguished from symptoms of the service-connected back disability.  This evidence does not show a positive Goldthwaite's sign, and does not show marked limitation of forward bending in the standing position; forward bending was repeatedly at least 45 degrees with factors such as pain and fatigability not indicated to result in otherwise marked functional limitation.  This evidence does not show loss of lateral motion consistent with severe strain; each lateral motion was consistently shown to retain at least approximately half of the normal ranges or all/nearly-all of the normal ranges of motion, with discussion of pain and flare-ups not otherwise indicating functional loss of lateral motion of the spine.  This evidence does not show abnormal mobility on forced motion.

Accordingly, the Board finds that the evidence through (and including) the time of the April 2005 VA examination does not show "severe" lumbosacral strain, and the criteria for a rating in excess of 20 percent under former Code 5295 were not met.  Likewise, the Board finds that the evidence from that period does not show "severe" limitation of spinal motion, and the criteria for a rating in excess of 20 percent under former Code 5292 were not met.

The Board also finds that the evidence from the period through (and including) the April 2005 VA examination report indicates "mild" disc disease in August 2001 with subsequent inconsistent findings suggesting that the disc disease could not be confirmed.  The August 2001 report indicating "mild" disc disease found no remarkable neurological abnormality.  Notations of neurological symptoms in subsequent VA examination reports do not indicate that such were attributable to intervertebral disc disease (the Board notes that the record reflects that some neuropathy may be associated with the Veteran's diabetes).  The April 2005 VA examination report expressly concludes that the alleged disc disease could not be found.  The Board is unable to conclude that the indications of some neurologic and reflex abnormality during some of the examinations during this period demonstrate "severe" disability from intervertebral disc disease, as the existence of the disc disease itself could not be medically detected after the August 2001 VA examination report (which found "mild" disc disease no neurological abnormality), the later suggestions of neurological abnormality were not attributed to any disc disease (which could not be found at the time the abnormalities were detected), and the April 2005 VA examination report indicates that neither disc disease nor neurological abnormalities were found.  The criteria for a rating in excess of 20 percent under Code 5293 were not met at any time up to and including the time of the April 2005 VA examination.

Regarding the portion of the period through (prior to and including) the April 2005 VA examination to which the revised version of the rating criteria apply, the Board finds that the criteria for a rating in excess of 20 percent under the General Formula were not met.  Forward flexion of the thoracolumbar spine was not limited to 30 degrees, even accounting for functional limitation, during this period.  The Veteran was not shown to have ankylosis of the spine.  There is also no indication that bedrest was prescribed by a physician for an incapacitating episode of disc disease.  The revised criteria for a rating in excess of 20 percent were not met at any pertinent time up to and including the April 2005 VA examination.

After the April 2005 VA examination report showed that the Veteran had no medically detectable thoracolumbar disc disease or pertinent neurological abnormalities, subsequent evidence in the record raises varying pertinent indications; the Board has considered these carefully.

By the time of the September 2006 VA outpatient treatment report, the Veteran is shown to have had "hypoactive" reflexes in the upper and lower extremities and slightly diminished strength in the upper and lower extremities; these broad deficits to all of the Veteran's extremities are not indicated to be specific to any spinal site and there is no indication that thoracolumbar disc disease was diagnosed at that time.  The symptoms, along with the diminished light touch sensation in the lower extremities, appear to have been attributed to cervical disc disease and diabetic neuropathy, with the Veteran's back pain noted and examined (without palpatory tenderness) with no diagnosis of disc disease or indication of neurological symptoms found to be specific to a thoracolumbar spine pathology.  The Board also observes that the vaguely described "moderately" limited range of motion for the thoracolumbar spine does not demonstrate that the criteria for a higher rating were met on the basis of orthopedic disability.  The Board is unable to conclude that the September 2006 VA outpatient treatment report shows thoracolumbar intervertebral disc disease with manifestations meeting the criteria for a higher rating.

By the time of an August 2008 VA outpatient treatment report, the Veteran's neurological testing results showed fully normal motor strength in the upper and lower extremities, fully normal reflexes in the upper and lower extremities, and normal intact sensation.  Further, the September 2008 VA outpatient treatment report shows the same findings, including clear indications that the Veteran had "5/5" motor strength bilaterally in all tested areas, "intact" sensory associated with L2-S1 nerve paths, and "2+ symmetric patellar and Achilles reflexes."  These findings and the medical assessment of "[c]hronic mechanical lumbar spinal pain" lead the Board to conclude that there was no basis for assignment of a higher disability rating at that time.

From April 20, 2009 to June 7, 2010, and thereafter

As discussed above, the RO determined (during the course of this appeal) that the Veteran has developed degenerative disc disease and associated radiculopathy of both lower extremities as part of his service connected back disability, and assigned a separate 20 percent ratings, each, for left and right lower extremity radiculopathy effective from March 28, 2013 (based on a March 28, 2013 VA examination report showing "moderate" radiculopathy involving symptoms including moderate constant radicular pain, paresthesias/dysesthesias, and numbness).  As the Veteran's current claim on appeal has featured his assertion that his back disability manifests in more severe disability than is reflected by the disability ratings, the Board's analysis seeks to determine whether the orthopedic and neurologic manifestations of the back disability provide a basis for assignment of higher disability ratings at any time during the pendency of the appeal.

The next three VA examination reports prepared with the detail and focus appropriate to VA compensation evaluations present highly significant findings, especially when considered together.  These VA examination reports are dated in April 2009, June 2010, and March 2013.  The Board again notes that the Veteran has already been awarded separate ratings for radiculopathy of the lower extremities associated with thoracolumbar disc disease on the basis of the March 2013 VA examination report showing that the lower extremities had the following symptoms directly attributed to sciatic nerve involvement of low back radiculopathy: "moderate" constant pain bilaterally, "moderate" paresthesias/dysesthesias bilaterally, and "moderate" numbness bilaterally.  These findings were expressly linked to sciatic involvement of spinal radiculopathy.  Additional neurological findings that appear potentially pertinent, although not expressly stated to be linked to the radiculopathy,  were "1+" hypoactive deep tendon reflexes in both knees, absent reflexes at both ankles, and decreased sensation in the bilateral feet and toes (to whatever extent this may be distinct from the numbness noted as part of the radiculopathy above).  The March 2013 report also showed normal strength in both lower extremities, and this was found to be consistent with the finding of "moderate" radiculopathy in each leg.

The Board observes that the applicable former Code 5293 contemplates that absent ankle jerk and symptoms and neurological findings compatible with sciatic neuropathy can be pertinent manifestations of 'pronounced' intervertebral disc syndrome, and the May 2013 VA examination report does not present information or explanation to lead the Board to conclude that the Veteran's shown absent ankle reflexes and sciatic nerve symptoms are clearly distinguishable from his spinal disc disease pathology, even considering that the lower extremity symptoms have been suspected to be linked to diabetic neuropathy in the past, including when the disc disease was not medically found.  Intervertebral disc disease was medically established by diagnostic imaging by this time.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, all symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The Board has considered whether the same or substantially similar or otherwise relevant chronic neurological findings are shown by the evidence prior to March 2013 and, if so, the earliest date upon which such neurological manifestations may be reasonably linked to pertinent thoracolumbar disability.  In this regard, the April 2009 and June 2010 VA examination reports both present evidence of potentially pertinent neurological abnormalities upon testing.

The April 2009 VA examination report shows that the Veteran (who had reportedly been without his pain medications for several days, but also reported that the medication had not helped with pain) was largely unable or unwilling to move and maneuver for the examination due to pain; the examiner noted that the Veteran presented symptoms of "weakness in legs [and] numbness/pins and needles/loss of sensation in legs and feet secondary," but felt that this was more likely attributable to diabetes than the back disability because the sensation deficit was "not in dermatomal distribution."  Significantly, however, the April 2009 report shows that the Veteran's left ankle reflex was "absent," in addition to noting diminished hyporeactive reflexes in the right ankle and both knees.  It is also noteworthy that the VA examiner filled out a section of the report concerning incapacitation due to intervertebral disc disease with a note that the Veteran experienced flare-ups that somewhat incapacitate him.

The Board especially notes that the April 2009 VA examination report shows "absent" left ankle reflex with diminishment of other lower extremity reflexes and neurological deficits (although some may be associated with diabetic neuropathy), along with the VA examiner indicating at least some suspicion of the presence of intervertebral disc syndrome (he filled out the section to describe impairment associated with intervertebral disc syndrome).  The Board has considered this information together with the fact that the very next instance of diagnostic imaging of the thoracolumbar spine, in June 2010, was brought about by further evaluation of lower extremity neurological abnormalities and clearly confirmed "multiple level degenerative disc disease."  The Board finds this proximate diagnostic imaging showing disc disease associated with symptoms similar to those shown in April 2009 suggestive of the presence of disc disease in April 2009.  The Board does not find that the normal diagnostic imaging studies from approximately five years prior to April 2009 persuasively establish that disc disease was not present in April 2009, especially as pertinent neurological signs were not consistently shown at the time of the earlier imaging, but were noted during and since the April 2009 examination.  Although there is uncertainty in the matter, the evidence reasonably suggests that the disc disease pathology with observable neurological manifestations was present by the time of the April 2009 VA examination.

Although the evidence of record is not entirely clear and determinative, the Board finds that resolution of reasonable doubt in the Veteran's favor (as is required by law) permits a finding that the April 2009 VA examination report documents "absent ankle jerk" and other persistent symptoms compatible with sciatic neuropathy with demonstrable muscle spasm (noted in the April 2009 VA examination report) and neurological findings appropriate to the site of diseased discs (with this finding supported by subsequent evidence and the later characterization of many of these lower extremity symptoms as representing radiculopathy from the service-connected spine disease).  Such findings meet the applicable former criteria for a 60 percent rating for intervertebral disc disease if the Board concludes that the intervertebral disc disease actually existed in the Veteran at that time.  As no diagnostic imaging was performed at the time of the April 2009 VA examination report, and the next such study performed the following year confirmed multiple level degenerative disc disease with no proximate contrary indication, the Board finds that resolving reasonable doubt in the Veteran's favor (as required; see 38 C.F.R. § 4.3)permits a finding that the symptoms consistent with intervertebral disc disease in April 2009 were manifestations of intervertebral disc disease existing at that time in a similar manner to that which was more clearly established in subsequent evidence.  The Board notes that the April 2009 VA examination report shows that the Veteran appeared to be in a great deal of pain, reported to be persistently severe without relief from medication.  The Board finds that "pronounced" disability associated with intervertebral disc disease is reasonably shown to have been present at that time, and the criteria for a maximum schedular 60 percent rating under the applicable former Code 5293 are met.

The Board finds that no other basis for assignment of a higher rating under applicable rating criteria is presented by the April 2009 VA examination report, including with consideration of the surrounding context of evidence.  The April 2009 VA examination findings are compromised by the Veteran's inability or unwillingness to participate in much of the clinical testing, with reference to somewhat exceptional circumstances at the time involving the Veteran being emotionally upset and having been unable to take his medications over the prior several days.  As a result of the Veteran's inability or unwillingness to cooperate at that time, there is a limited amount of pertinent clinical evidence available from this examination.  The Board notes that the April 2009 VA examiner did not indicate that the Veteran's decision to decline much of the examination was medically necessary due to incapacity, but rather was due to his reluctance to participate in exercises that would risk triggering back symptoms.  At the time of the April 2009 VA examination, forward flexion of the thoracolumbar spine was not shown to be limited to 30 degrees or less (and there was no ankylosis) as contemplated by the revised General Formula for rating spinal disabilities, nor was the limitation of motion otherwise shown to be severe as contemplated by former Code 5292, nor does the report present other findings indicative of "severe" lumbosacral strain as contemplated by former Code 5295.  The Board finds no basis for award of a rating in excess of 20 percent under these rating criteria.  The 60 percent rating under form Code 5293 contemplates some of the same manifestations and is more favorable; accordingly, consideration of Code 5292 does not provide any basis for a higher rating.

The highest rating available for the functional loss associated with the Veteran's pain and neurological deficits associated the service-connected spine disability shown in April 2009 is the 60 percent rating under former Code 5293 (for pronounced disability with characteristic pain and muscle spasm, absent ankle jerk, and symptoms and neurological findings compatible with sciatic neuropathy), and this rating is for assignment.  The Board has considered alternatively applying a combination of ratings with the 20 percent rating for the local orthopedic manifestations of the back disability together with separate ratings for radiculopathy in each lower extremity.  However, the Board finds that the April 2009 VA examination report's showing of "weakness" in the lower extremities, diminished sensation, "4/5" strength in the bilateral knees, and hypoactive but present reflexes in both knees and the right ankle, even considering the absent left ankle reflex, reflects no more than moderate incomplete paralysis in either lower extremity.  Accordingly, no more than a 20 percent rating would be warranted for radiculopathy of either lower extremity.  Combining a 20 percent rating for the local orthopedic manifestations of the back disability with two separate 20 percent ratings for radiculopathy in the lower extremities (applying 38 C.F.R. §§ 4.25 (combined ratings table) and 4.26 (bilateral factor)) yields a combined rating for the disability that is less than the 60 percent rating available by rating all of these manifestations together as pronounced intervertebral disc disease under former Code 5293.

Combining the 60 percent rating for disc disease under former Code 5293 with ratings for lower extremity radiculopathy is impermissible at it would constitute pyramiding in violation of 38 C.F.R. § 4.14; this is especially clear with the 60 percent rating under former Code 5293 as it expressly contemplates symptoms compatible with sciatic neuropathy, absent ankle jerk, and other neurological findings appropriate to the site of the diseased disc.

The Board notes that no schedular rating in excess of 60 percent is available under the former or the revised rating criteria for intervertebral disc syndrome.  In sum, the 60 percent rating under former Code 5293 is the most appropriate rating for assignment as of the date of the April 2009 VA examination report.

The June 2010 VA examination report shows that the Veteran reported symptoms including moderate to severe pain radiating into the legs; the examination revealed "glove type hypoesthesia and impaired sensation involving bilateral feet and toes, an absence of ankle reflexes bilaterally, and a hyporeactive left patellar reflex."  The June 2010 VA examiner expressed uncertainty as to whether the Veteran's apparent symptoms of "radiculitis" were actually due to radiculopathy or rather diabetic neuropathy; he ordered diagnostic imaging of the spine to evaluate the matter and those studies revealed "multiple level degenerative disc disease...."

The Board finds that the June 2010 VA examination report findings show continuing symptoms meeting the criteria for the maximum schedular 60 percent rating for intervertebral disc disease under former Code 5293.  The Board also finds that the June 2010 VA examination report findings show radiculopathy symptoms of severity essentially similar to those shown in the later March 2013 VA examination report that served as the basis for the already awarded separate 20 percent ratings for radiculopathy in both lower extremities (previously awarded as effective from March 28, 2013).  Significantly, the Veteran is already assigned a 40 percent rating for orthopedic manifestations of the back disability (increased from 20 percent effective the date of the June 2010 VA examination report).  The Board finds that the criteria for separate 20 percent ratings for radiculopathy in each lower extremity, manifested by moderate incomplete paralysis/impairment of the nerves (bilateral absent ankle reflexes, glove type hypoesthesia, impaired sensation of the feet and toes, radiating pain) are met, but no greater degree of paralysis is shown (normal motor strength and satisfactory muscle tone, without atrophy, was shown bilaterally).  Combining the already assigned 40 percent rating for the local orthopedic manifestations of the back disability with the two separate 20 percent ratings now found to be warranted for radiculopathy of the lower extremities (under 38 C.F.R. §§ 4.25 and 4.26) results (without impermissible pyramiding) in a combined rating of 60 percent after rounding.  However, this 60 percent rating is the result of a combination that yields, before rounding, a higher 64 percent base rating that may be more favorable to the Veteran with regard to further combination of ratings; accordingly, this combination of ratings is somewhat more favorable to the Veteran than the maximum schedular 60 percent rating under former Code 5293 for the intervertebral disc disease.

As there is no indication of ankylosis of a spine segment in the evidence of record, the criteria for a higher rating for orthopedic manifestations of the spine disability (the only schedular ratings above 40 percent under the new General Formula require ankylosis) are not met.  Thus, as of the date of the June 2010 VA examination, the most appropriate rating for the Veteran's service-connected spine disability is a 60 percent rating (based on a formulation of 40 percent for orthopedic manifestations under Code 5237, combined with 20 percent ratings, each, for radiculopathy of the right and left lower extremities under Code 8520); this yields a 60 percent rating and provides a slightly higher base (before rounding) for any broader combination of disability ratings than does the 60 percent rating available under former Code 5293.

There is no evidence of record, during any portion of the period on appeal including through the present time, that the Veteran's spine has ankylosed in any pertinent segment or that more than moderate incomplete paralysis has manifested in the Veteran's lower extremities.  The March 2013 VA examination report shows normal muscle strength and no muscle atrophy, with "moderate" pain, paresthesias/dysesthesias, and numbness.  No other neurological abnormalities were noted.  Similar findings were presented by the May 2013 VA examination report, and there is no more recent evidence to the contrary.  

Conclusion and Extraschedular Consideration

In sum, the Board finds that there is no basis for the award of a rating (or combination or ratings) for the Veteran's service-connected spine disability that may result in a greater benefit than: (1) the assigned 20 percent rating from June 20, 2001 to April 20, 2009, based on moderate limitation of motion associated with lumbosacral strain, (2) a 60 percent rating from April 20, 2009 to June 10, 2010, as pronounced intervertebral disc disease under former Code 5293 (replacing a 20 percent rating for limitation of motion and lumbar strain), and (3) a 60 percent combined rating from June 10, 2010 based on a combination of a 40 percent rating for limitation of motion of the spine and 20 percent ratings, each, for right and left lower extremity radiculopathy, effective March 28, 2013.

Finally, the Board notes that bowel or bladder impairment which would warrant separate ratings has not been shown or alleged during the period on appeal.

To accord justice in the exceptional case where the assigned schedular rating is found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service (Director), upon field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1); see Brambley v. Principi, 17 Vet. App. 20, 23 (2003) (holding that "[e]xtraschedular rating consideration is a component of the appellant's claim for an increased rating").  In this case, the RO referred the case to the Director for consideration of a possible extraschedular rating; the Director's November 2013 opinion is of record, and found that no extraschedular rating was warranted.

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  As discussed above, the RO has already referred this matter to the Director for his determination as to whether an extraschedular rating is warranted.

The Director of Compensation and Pension determined that an extraschedular rating under 38 C.F.R. § 3.321(b)(1) was not warranted.  The Director found that the record does not establish that the Veteran's service connected back disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  The Director discussed that "[t]he Veteran's treatment records noted that he is ambulatory either independently or with a single point cane.  He has not undergone any surgical procedures for his back condition.  X-rays as recent as 2012 showed minimal degenerative changes.  MRIs showed mild multimodal degenerative changes that are stable."  Additionally, the Director found that  "his back condition has been compensated at a level commensurate with the rating schedule standards prescribed for the thoracolumbar spine.  The totality of the evidence does not support the contention that the Veteran's service connected back condition is so exceptional or unusual, as to render the use of the regular rating schedule standards impractical."  The Director's opinion is consistent with the Board's own conclusion that the applied rating criteria in this case have contemplated all pertinent features of the shown symptoms of back disability.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected back disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected back disability with the established criteria demonstrates that the rating criteria reasonably contemplate the disability level and symptoms of this disability.  The Veteran's back disability has been assigned ratings with application of the rating criteria (under current and former versions) including for back strain, limitation of motion, intervertebral disc syndrome, and radiculopathy of the lower extremities.  The Veteran's back disability has been shown (during various portions of the appeal period, as discussed above) to be manifested by symptoms of back pain, limitation of spinal motion, and radiating pain and neurological deficits of both lower extremities that further led to instability, falls, and inability to sit, stand, or walk beyond limited durations.  The Board finds no feature of the shown or alleged symptoms of back disability that is not contemplated by the applied rating criteria in this case.

The Board finds that there is no shown feature of the Veteran's service-connected chronic strain and disc disease of the back that presents an exceptional or unusual disability picture with such related factors as frequent hospitalizations or marked interference with employability (which would require assignment of an extraschedular rating).  There is no evidence that the back disability has required any, much less frequent, hospitalizations during the period on appeal.  Further, while the VA examinations note occupational limitations due to the back disability, to include decreased mobility, disturbed locomotion, problems lifting and carrying, problems with prolonged sitting and standing, and decreased strength, there is no indication in the record that light sedentary employment would be precluded by the back disability alone, nor has it been specifically alleged.  Significantly, the May 2013 VA examination report, contemplating the Veteran's fully emerged set of back disability symptoms meeting the criteria for a 60 percent disability rating in the most recent stage, explains that the Veteran's "physical employability is severely limited by his inability to stand or walk for more than 15 minutes due to back pain, but "[s]edentary employability is moderately limited by back pain with prolonged sitting" (emphasis added).  The Board finds that moderate limitation is contemplated by the assigned disability ratings, and the Board finds that moderate limitation is not marked interference with employability.

The Board finds that the service connected back disability has not required frequent hospitalization or produced marked interference with employability.  The Veteran's impairment from the back disability has clearly increased in severity over the duration of the period on appeal, but his substantially increased impairment is contemplated by the increasing schedular ratings assigned over the stages of the period on appeal.

Other related factors (of a gravity similar to frequent hospitalizations or marked interference with employability) which would present an unusual or exceptional disability picture due to the back disability are not shown or suggested by the record, and have not been alleged.  Therefore, the assignment of any extraschedular rating in excess of the staged ratings currently assigned (following the Board's grant of increased staged ratings at this time) is not warranted.


ORDER

A staged increased (to 60 percent but no higher) rating is granted for the Veteran's low back disability from April 20, 2009 to June 10, 2010, subject to the regulations governing payment of monetary awards.

A staged increased (to 60 percent but no higher) combined rating (based upon a formulation of 40 percent under Code 5237 and two 20 percent ratings, one for each lower extremity, under Code 8520) is granted for the Veteran's low back disability from June 10, 2010, subject to the regulations governing payment of monetary awards.

A rating for low back disability in excess of 20 percent prior to April 20, 2009 is denied.


REMAND

The April 2011 Board remand directed that the RO make a determination on whether the Veteran was entitled to TDIU.  The Board instructed that "the matter will be before the Board only if a timely substantive appeal is submitted."  The September 2013 RO rating decision awarded TDIU effective from December 30, 2011, and the RO then immediately listed the issue of entitlement to TDIU prior to December 30, 2011 as an issue on appeal in the September 2013 and September 2014 supplemental statements of the case (SSOCs).  It appears that the RO may have 'jumped the gun' in treating the TDIU issue as in appellate status (as the Veteran had not expressed disagreement with their determination).  However, September 2013 and September 2014 SSOCs have now addressed that issue, and the RO may arguably have reasonably led the Veteran to believe that the TDIU issue is on appeal before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  The Board finds that it is not necessary to make a firm determination on that question at this time, as the matter must be remanded to the RO in either circumstance (explained below), and clarification of the Veteran's intentions and the issue's status can be best resolved at that level.

To the extent that the TDIU issue may not be perfected for appellate review by the Board, the RO failed to substantially comply with the part of the Board's April 2011 remand directing that they issue a clear rating decision and "notify the Veteran and his representative that the matter will be before the Board only if a timely substantive appeal is submitted."  Rather, the September 2013 rating decision expressly told the Veteran that "Entitlement to IU prior to December 30, 2011 remains on appeal" and then included the issue in multiple SSOCs.  In that light, a remand is necessary to ensure that the Board's remand directives are fulfilled by providing a clear and adequate opportunity for the Veteran to understand the status of the TDIU issue and to complete the action necessary to appeal the determination if he desires.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

To any extent that the TDIU issue may be deemed to be in appellate status and before the Board at this time, the issue would still require remand to the RO for readjudication at this time.  This is because the Board's decision, above, now awards increased ratings changing the Veteran's service-connected disability rating picture for the period prior to December 30, 2011.  The September 2013 RO rating decision essentially denied a TDIU rating for the period prior to December 30, 2011 because the December date was "the date you first met schedular criteria for a grant of IU and the date we received your claim for IU."  The Board notes that the first assertion may no longer be true (in light of the Board's award of increased ratings, above) and the second assertion was incorrect (the Board's April 2011 remand explained that the claim was raised at least as early as September 2003 and is considered part of the older increased rating claim).  Since increased ratings for back disability prior to December 30, 2011 are granted herein, readjudication of the TDIU claim following implementation of the awarded increased ratings is indicated.

Thus, the most appropriate action at this time is to remand the TDIU issue to the RO (as would be necessary in any event) with clarification of the situation so that the RO may take all appropriate action to resolve the question of the status of the Veteran's TDIU claim and afford him the opportunity to appeal or not appeal the matter as he prefers.

Accordingly, the case is REMANDED for the following action:

The AOJ should review the Veteran's claims files and determine whether he is entitled to TDIU at any time during the appeal period prior to December 30, 2011.  If a TDIU rating is denied for any portion of the period on appeal, the AOJ must additionally make a clear determination as to the whether either (a) the TDIU issue has not yet been appealed to the Board, or (b) the TDIU issue is already in appellate status and has been perfected for review by the Board.  The AOJ's determinations in this regard must be communicated clearly to the Veteran and his representative.

If the AOJ determines that the TDIU issue is not yet in appellate status, the AOJ must issue a rating decision addressing the TDIU issue with clear explanation of the issue's status and instructions regarding how the Veteran may appeal the determination by filing a notice of disagreement.  If he files a timely notice of disagreement with such determination, the RO should issue an appropriate SOC and notify the Veteran and his representative that the matter will be before the Board only if a timely substantive appeal is submitted.

If the AOJ determines that the TDIU issue is already in appellate status, that determination should be explained to the Veteran and his representative along with the issuance of an appropriate SSOC.  The AOJ must afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


